Exhibit 10.5
 
 
[ex10-40.jpg]

 
CENTERLINE
2007 SHARE INCENTIVE PLAN
___________________________________


2007 Outperformance Program


___________________________________
 
 August 10, 2007
 
CONFIDENTIAL


Mr. Lee Cotton
186 Indian Rock Road
New Canaan, CT  06840
 
Re:
 Your Participation Interest for the 2007 to 2009 Performance Period

 
Dear Lee:
 
You have been selected by Centerline Holding Company to be a participant in the
Centerline 2007 Outperformance Program (the “OPP”).  Generally, under the OPP,
in the event that the Company’s total return per share(as defined in the
OPP)  to its equity holders during a three-year performance period beginning on
January 1, 2007 exceeds 37.5%, then an aggregate outperformance pool comprising
eleven percent (11%) of such excess will be formed under the OPP (subject to a
maximum pool of U.S. $25,000,000).  If and to the extent that any provision
contained in this Participation OPP Letter is inconsistent with the OPP, the OPP
shall govern.
 
The aggregate outperformance pool will be paid in the form of restricted common
shares, which will vest 50% on each of the first two anniversaries of the end of
the performance period, subject to continued employment, except as otherwise
provided in the OPP.  Special provisions will apply, and you may forfeit some or
all of your award, in the event that your employment is terminated.  Other
special rules apply, such as in the event of a change in control of the Company.
 
Subject to your acceptance of the terms and conditions of the OPP (which is
attached for your review and reference), your Participation Percentage in the
OPP  is 7.00%.
 
Please acknowledge receipt of this letter and acceptance of the foregoing terms
and conditions for your participation in the OPP by signing in the space
provided below and return the signed letter to the attention of Kelly Schnur.


 Yours truly,
 
 
 
ACKNOWLEDGED BY:
       /s/ Nathan Gantcher
 
 
 
  /s/ Leonard Cotton 
Nathan Gantcher
 
 
 
Leonard Cotton
Chairman, Compensation Committee
         
 
Date:

 
 
[ex10-41.jpg]